DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 21-22 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 appears to have a typo in line 9, where the claim recites “when of the composition” versus stating when the composition….  Appropriate correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Independent Claim 1 recites: A composition for heat cooking comprising: 
pulse, wherein: 
(1) the composition has an insoluble dietary fiber content on a dry mass basis of 3 % by mass or higher; 
(2) the composition has a starch content on a dry mass basis of 10 % by mass or higher; 
(3) the composition has a protein content on a dry mass basis of 4 % by mass or higher; and 
(4) when the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower, the composition does not have a specific gravity of less than 1.0, and the composition is a kneaded product.


Dependent claims 2-8 and 21-22 further limit ingredients of the independent claim to species/amounts of the same or further ingredients that are found in nature. 

This judicial exception is not integrated into a practical application because the product claimed fails to integrate the judicial exception into a practical application.  The claims do not require more than ingredients/structures found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.

The food composition of claim 1, comprises:  a composition for heat cooking (which does not differ from most foods found in nature) comprising: 
pulse (found in nature);
an insoluble dietary fiber content (insoluble dietary fiber is found in most edible plant products found in nature);
a starch content (starch is found in most foods found in nature);
a protein content (protein is many foods found in nature);

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites a composition for heat cooking, comprising ingredients that have a dry mass content, however, there is not support for any type of food composition being made wherein the any type of food composition (e.g. beverage, cake, fruit jams, puddings or others) has ingredients that remain dry in the composition.  Therefore such a claim is new matter.  



It is noted that Applicant only has support for a paste composition (including one agglomerated by kneading—0103), comprising:
an insoluble dietary fiber content may be 4% by mass or higher (0101);
a pulse derived starch content of 15 to 100 mass % (Table 2-1)
a protein content of 4 to 22 mass % (Table 2-1)
a pulse content of 10% by mass or higher [0096];
It is further noted, that Applicant only has support for a paste/dough product, therefore the independent claim provides new matter because it does not require a moisture content.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 1, 3, 4 and 7 require a percentage on a dry mass basis, wherein a critical element is missing, for example an indication of how any possible type of food composition comprises ingredients that remain dry when in the composition as a whole.  Especially when the composition is intended to have a moisture content, as shown in claim 4.
Claim 1 recites: “A paste composition for heat cooking (0001), comprising: 
pulse, 
wherein: 
(1) the composition has an insoluble dietary fiber content on a dry mass basis of 3 % by mass or higher; 
(2) the composition has a starch content on a dry mass basis of 10 % by mass or higher; 
(3) the composition has a protein content on a dry mass basis of 4 % by mass or higherj and 
(4) when of the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower, 
the composition does not have a specific gravity of less than 1.0, and 
the composition is a kneaded and extruded product.”
	It is unclear if the last 2 lines of the claim are part of item (4) or not, since the conclusion of items (1)-(3) are denoted with a semicolon, and item (4) is not.



Claim Interpretation
Citations are taken from the pending specification, for clarity on the type of composition made and the claimed ingredients therein.

With regard to the prior art:
Claim 1 encompasses: 
A composition for heat cooking (0001), comprising: 
pulse, 
3 % mass or higher of insoluble dietary fiber, on a dry mass basis;
10 % by mass or higher of starch, on a dry mass basis; 
4 % by mass or higher of protein, on a dry mass basis; and
when the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower;
wherein the composition does not have a specific gravity of less than 1.0; and 
wherein the composition is a kneaded and extruded product.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borders (2007/0087107) and IM.
IM: ITO MEGUMI: Puffed food; JP 2012-39963 A, PUBLICATION DATE: 01-Mar-2012.

With regard to the prior art, the term/phrase "specific gravity" encompasses a percentage of specific gravity.

Independent claim 1
Borders teaches a method of making legume products compositions that are extruded (0011, 0013, 0017-0018), wherein the extrudate (a dough/paste) is for drying or frying (i.e. heat cooked) (0058).

Pulse
Borders teaches the composition comprises pulse in the form of navy and black beans (see Ex. 10).



Nutritional content
Claim 1 only require a single ingredient, pulse, therefore it would be reasonable to expect that a similar composition comprising a pulse ingredient would have similar properties, including the claimed nutritional content of:  Insoluble dietary fiber, starch and protein.
 
Insoluble dietary fiber
In the alternative, Borders teaches dehydrated navy beans in powder form (i.e. dry wt basis) have about 18 wt% insoluble fiber (Table 1) and they are used in an amount of about 30 wt% on a dry weight basis (), which contributes about 5.4 wt% of insoluble fiber to the composition as a whole, and encompasses the claim of 3 mass% or higher of insoluble dietary fiber.
	
Starch content
The examiner takes official notice that carbohydrates are a combination of sugars, starches and fibers.
In the alternative, Borders teaches the navy bean powder has about 46 wt% carbohydrates with about 7 wt% sugars, and 26 wt% fibers, meaning there is a total of at least about 13 wt% of starch remaining (Table 1).  
Borders provides an example of the navy beans being used in an amount of about 30 wt% (Ex. 10), which means the beans contribute about 4 wt% of a pulse derived starch to the composition as a whole.

Borders teaches the black bean powder has about 50 wt% carbohydrates with about 6 wt% sugars, and 22 wt% fibers, meaning there is a total of about 22 wt% of starch remaining (Table 1).  

Border show examples of the black beans being used in an amount of about 10 wt% (Ex. 10), therefore they contribute about 2.3 wt% of a pulse derived starch to the composition as a whole.

Borders also teaches the use of about 46 wt% total corn meal (i.e. dry weight basis) (Ex. 10).  The examiner takes Official Notice that corn meal has about 74 wt% starch, therefore the total corn meal contributes about 34 wt% starch.

Therefore the composition comprises about 6 wt% starch from the beans and about 34 wt% starch from the corn meal, which provides at least 40 wt% starch in the composition as a whole, which encompasses 10 % mass or higher of starch, on a dry mass basis. 

Protein
In the alternative, Borders teaches the navy beans have about 22 wt% protein (Table 2).  Since the navy beans are used in an amount of about 30 wt% (Ex. 10) they contributes about 7 wt% of starch to the composition as a whole.
Borders teaches the black beans have about 25 wt% protein (Table 2).  

Border show examples of the black beans being used in an amount of about 10 wt% (Ex. 10), therefore they contributes about 2.5 wt% of protein to the composition as a whole.
Therefore the composition comprises about 9.5 wt% protein, contributed from the dehydrated beans (i.e. on a dry weight basis), which encompasses and makes obvious the claim of 4 mass% or higher of protein, on a dry mass basis.

Kneaded product
Borders teaches the composition is extruded (0011), therefore said composition is also kneaded (i.e. worked into a mass), inside the extruder as the screw turns to works the dough/paste. 
Further, it would be reasonable to expect that a similar compositions have similar intended uses, including that the wherein the paste/dough composition is a kneaded product, as claimed.

Properties/functionality
Borders teaches the final product made, includes: crisps (i.e. chips) and puffs (0009), and teaches they have a density of 50 to 250 g/L (0011), wherein 10 gram/Liter equal 1 percent, which means Borders provides a specific density of 5 to 25 %, which encompasses the claim of a specific gravity that is not less than 1.0/
  Borders teaching is open to said density being relative density which is the same as specific density.
Borders does not provide specificity in the type of density.

IM also teaches methods of making puffed food (ti.) with bean and corn powders  (3rd para. on pg. 4) that are extruded (item 6 on pg. 3); and further provides the specific gravity of this type of composition is 350 g/L or less (6th para of pg. 3).
Since 10 gram/Liter equal 1 percent, IM provides 35 % or less specific gravity.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making extruded foods comprising bean powder and corn powder, as Borders, to include the specific gravity thereof, including a specific gravity that is not less than 1.0, as claimed, because IM illustrates that the art finds suitable for similar intended uses, including methods of making extruded foods comprising bean powder and corn powder have a specific gravity in an encompassing range, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Further, it would be reasonable for one of skill in the art to expect that similar composition have similar properties or functionality, including:
wherein, when the composition is isothermally treated in a 40-fold volume of water at 90 0C for 5 minutes, the water will having a haze value of 25 % or lower; and 
a specific gravity that is not less than 1.0, as claimed.





Dependent claims
As for claim 2, it would be reasonable for one of skill in the art to expect that similar composition have similar properties of functionality, including: when the composition is treated in a 10-fold volume of iodine solution with a concentration of 0.25 mM for 5 minutes at 20 0C and then filtered through a 0.20 pm filter to obtain a filtrate, a difference between an absorbance at 500 nm of the filtrate and an absorbance at 500 nm of the iodine solution with the concentration of 0.25 mM is 0.35 or lower, as claimed.

As for claim 3, Border shows, in Example 10, that no oil or is added to the extrudate that is dried, which optional frying.  Therefore, both the paste and solid compositions (not fried) have a total oil and fat content of 0-3 mass %, as claimed.

As for claim 4, Border does not limit the amount of water used (see ref. clm. 13) which encompasses the intermediate dough/paste having a moisture content of 35 to 50 % by mass. 

As for claim 5, Border shows throughout the teaching as a whole, that any gluten comprising products used are optional (0011, 0023, 0031,0032, 0033, Ex. 1-3, Ex. 5-9, Ex. 12-13, and claims 1-20), therefore provides examples of product made that do not have native gluten (Ex. 11).  




As for claim 6, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties of functionality, including: when the composition is subjected to Treatment A and then to ultrasonication, the composition has a particle size distribution represented by a d90 value of 1000 µm or smaller; wherein Treatment A comprises treating a suspension of 6 % by mass of the 86composition in water with 0.4 % by volume of protease and 0.02 % by mass of u-amylase at 20 0C for 3 days, as claimed.  

As for claim 7, Border provides an embodiment wherein the amount of legume is not limited (ref. clm. 1), which encompasses and makes obvious the claimed range of a ratio of a pulse-derived starch content to a total starch content in the composition of 
a ratio of a pulse-derived starch content to a total starch content in the composition of 10 % by mass or higher.

As for claim 8, Border teaches a wide variety of legumes/pulses (ref. clm. 4) which includes at least one or more species of pulse selected from Pisum (pea), Phaseolus (bean), Vicia (broad bean, fava beans), Cicer (chick pea), and Lens (lentil) species.





As for claim 21, it would be reasonable for one of skill in the art to expect that similar composition have similar intended uses, including wherein the kneaded product is selected from the group consisting of pasta, Chinese noodles, udon, inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen, soba, soba gaki, bee-hun, pho, reimen, vermicelli, couscous, kiritanpo, tteok, and gyoza skins, as claimed.  

As for claim 22, Border teaches the product is extruded (0011), a known heat treatment, which results in  the product that is extruded being exposed to a step of cooling as soon as it exits the extruder. 
The claim sets forth that the product is produced by a step of kneading the composition at a temperature in a range from 100 °C to 200 °C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 °C under the pressurized condition.
This makes no patentable distinction over the product made, because the claims are toward a composition, which means the components therein, and any physical of chemical properties they impart to the composition as a whole. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, patentability of a product does not depend on its method of production. In this case the product in the product-by-process claim is the same as or obvious from the product of the prior art discussed above, therefore, claim 22 makes no distinction over the teaching above.
Response to Arguments
Request for Acknowledgement of Foreign Priority 
It is asserted, that the Office's Patent Application Information Retrieval (PAIR) system indicates that a certified copy of the foreign priority document Japanese Patent Application No. 2019-025874 was retrieved from the International Bureau on March 19, 2021. Accordingly, acknowledgement of receipt of the certified copy of the foreign priority document in the Office Action Summary is respectfully requested. 
In response, there is no requirement that a certified copy of the foreign priority is document in the Office Action Summary, however, as previously noted Applicant received a copy of the Bib Data Sheet, 7/27/2021, which indicates that foreign priority was claimed and 35 USC 119(a) conditions were met.  Therefore acknowledgement of receipt of the certified copy of the foreign priority document was already provided.

Information Disclosure Statement (IDS) 
It is asserted, that the IDS (SB/08 Form) filed on October 25, 2021, has not yet been initialed and returned by the Examiner. The Patent Application Information Retrieval (PAIR) system confirms that the SB/08 Form was filed. Accordingly, Applicant requests the Examiner to initial and return the SB/08 Form filed on October 25, 2021, along with the next communication. 
In response, please see said IDS was considered herein.




Claim Amendments 
It is asserted, that Claim 1 is amended to recite "the composition is a kneaded and extruded product." Support for the amendments may be found at least in paras. [0138]-[0140] of the specification as published or paras. [0063]-[0065] of the specification as filed, and EXAMPLES 1-37. No new matter is added. 
Claim 22 is amended to recite "[t]he composition as defined in claim 1, wherein the composition is produced by kneading the composition at a temperature in a range from 100 0C to 200 0C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 0C under the pressurized condition." Support for the amendments may be found at least in paras. [0138]-[0141] of the specification as published or paras. [0063]-[0065] of the specification as filed. No new matter is added. 
In response, Applicant’s timely response is appreciated.

Rejection under 35 U.S.C. §101 
It is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to a judicial exception without significantly more. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner asserts that the ingredient claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. See Office Action p. 2. The Examiner further asserts the claims do not require more than ingredients/structures found in nature, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recite ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action. Id. p 3.
Applicant respectfully disagrees with the assertion that the claimed composition is not markedly different from the product's naturally occurring counterpart in its natural state. In Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014) (hereinafter "Alice"), the Supreme Court established a two-part analysis for analyzing subject matter eligibility under 35 U.S.C. § 101. In the two-part analysis, it is determined whether the claimed subject matter is directed toward a judicial exception, such as an abstract idea, (i.e., "the first step" or "Step 2A") and if so, whether the elements of a claim, both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (i.e., "the second step" or "Step 2B"). Id. 
MPEP 2106.04(b) recites that "[w]hen a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A." The markedly different 41856618 
characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, and such characteristics may include, but not limited to, chemical/physical properties, phenotype, functional/structural characteristics, and chemical/genetic/physical structure and form. 
In the present case, the composition of amended claim 1 is a kneaded and extruded product. The composition is produced by pulverizing pulse, and kneading at an elevated temperature, such as a temperature ranging from 100 to 200 °C. See paras. [0128]-[0129] of the specification as published or paras. [0054]-[0055] of the specification as filed. Furthermore, the composition is extruded through an equipment such as an extruder under an elevated temperature as described above and an elevated pressure, such as 0.1 MPa or higher than the atmospheric pressure. See para. [0157] of the specification as published or [0082] of the specification as filed. Pulse in its natural state is neither pulverized, kneaded, extruded, nor exposed to an elevated temperature and pressure, such as 100 °C or above, and 0.1 MPa or higher than the atmospheric pressure. The claimed composition, which is a kneaded and extruded product, has markedly different physical characteristics than the naturally occurring pulse because the composition is in a paste form or formed into specific shapes, such as noodles, which is different from whole pulse. Furthermore, the composition has markedly different chemical characteristics because gluten in the composition is deactivated due to exposure to high temperature, as supported in para. [0123] of the specification as published or para. [0049] of the specification as filed. 
In view of the above, judicial exception does not apply to amended claim 1 and dependent claims 2-8, and 21-22 as determined by Step 2A of the subject eligibility test and thus, the claimed composition qualifies as eligible subject matter. Claim 23 is cancelled and thus, the rejection regarding claim 23 is moot. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, the limitation toward the composition of claim 1 being a kneaded and extruded product is indefinite, as noted above, therefore until this matter is clarified said rejection stands.

Claim Rejections - 35 U.S.C. § 112(a) 
It is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. To the extent that these rejections still apply to the amended claims, the rejection is respectfully traversed as follows. 
Regarding claim 1, the Examiner asserts that claim 1 recites a composition for heat cooking, comprising ingredients that have a dry mass content, however, there is no support for ingredients that remain dry in the composition, and such a claim is a new matter. See Office Action p. 4. 
Applicant respectfully notes that the term "dry mass basis" applies to the content values of insoluble dietary fiber, protein and starch, calculated by subtracting the mass of moisture from the whole food sample. See para. [0094] of the specification as published or [0020] of the specification as filed. Applicant does not seek to claim a composition of ingredients that remain dry in the composition, as the Examiner seems to allege. Rather, Applicant claims a composition in which the insoluble dietary fiber content, the starch content, and the protein content are claimed in terms of a dry mass basis rather than in terms of the composition including moisture. A person of ordinary skill in the art may understand the meaning of "dry mass basis" as "expression of the calculation in chemistry, chemical engineering and related subjects, in which the presence of water (and/or other solvents) is neglected for the purposes of the calculation," as explained on Wikipedia. Thus, a dry mass basis is employed to remove variations in moisture content for the determination of each of the nutritional components. 
As described in para. [0094] of the specification as published or para. [0020] of the specification as filed, the term "dry mass" is a value calculated by subtracting, from the mass of the whole food sample, the mass of moisture in the food sample. The moisture content of the composition may be determined by a method such as vacuum heat drying method. See para. [0089] of the specification as published or para. [0015] of the specification as filed. However, Applicant emphasizes that such method is performed specifically to determine the moisture content of the composition and is therefore a testing method. While the testing method, which exposes the composition to heat and vacuum, may or may not alter the properties of the composition, such alteration is not relevant to the claimed composition because the claimed composition is not subjected to the drying method as a part of the production process. 
The Application as published goes on to specify that "[T]the pulse content in a solid paste composition herein can be estimated using, e.g., a nutrient characteristic of the pulse used as the raw material (e.g., protein, starch, dietary fiber) as an indicator, from the measured content of the nutrient in the final product, i.e., the solid paste composition... The nutritional composition of a pulse to be used as material can be determined by referring to, e.g., the "Japan Standard Tables for Food Composition 2015 (7th revised edition), Supplement 2018." Application as Published, para. [0096] or Application as filed para. [0022]. The particular testing method used to quantify each of the individual nutrients is provided. See, Application as Published paras. [0099], [0108], and [0111], or Application as filed paras. [0025], [0033], and [0036]. Therefore, the testing methods used to obtain each of the nutritional contents recited in claim 1 are clearly defined in the specification. In light of the testing methods described in the specification, a person of ordinary still in the art would clearly understand that claim 1 does not claim a dry composition, but rather claims a composition where nutritional components are reported on a dry mass basis for accuracy. 
Thus, Applicant respectfully asserts that the term "dry mass basis" is not new matter because the pending claims do not claim a dry product. As is clear from the testing method described in the specification, the dry mass basis is used to report the specific quantities of the nutritional components based on the testing methods used for their determination. It is not used to claim a dry product. 
In the Advisory Action, the Examiner alleges that the claimed amounts of starch, protein, and insoluble dietary fiber are biproducts of a method of using the claimed food composition due to the methods through which they are tested. The Examiner goes on to state that "the claimed amounts are not toward the food product made, however toward a bi-product determined after the food product itself is made, through a method of its use." See, Advisory Action, pp. 5-7. As such, it appears as though the Examiner alleges that these nutritional contents cannot be claimed because they are arrived at through destructive testing methods, which are alleged to be methods of use. Applicant respectfully disagrees with this allegation. 
As a preliminary point, these testing methods are not "methods of use" but rather analytical standards used throughout the industry to arrive at specific nutritional contents in foods. If the Examiner's logic were to hold, no nutritional contents associated with destructive testing methods should be claimed. However, a brief search of the USPTO's Patent Full-Text and Image Database shows that these nutritional contents are routinely and regularly present in the claims of granted U.S. Patents. For example, U.S. Patent No. 10,306,897 ("the '897 patent"), issued on June 4, 2019, recites in independent claim 1, inter alia, "a slowly-digestible-starch-over-total-available-starch ratio (SDS/(SDS+RDS)) of at least about 40%, ... starch in an amount of at least about 15 wt % of the weight of the baked cereal product, ... wherein the starch comprises less than about 15% gelatinized starch." Furthermore, the starch contents of the '897 patent were measured using enzymatic digestion, which is a destructive technique. See, e.g. '897 patent, col 15. 1. 67 to col. 16 1. 15 and col. 17 11. 33- 34. A multitude of other granted patents claim nutritional contents in foods. 
Thus, Applicant respectfully asserts that the Office routinely recognizes nutritional contents, (e.g., starch content) as reasonable claim limitations, even if destructive testing methods are used to arrive at such values. 
In response, the claim is toward a composition, which patentability is toward the composition at a single point in time, either after it has been dried to remove its water content or before.  In this case claim 4 indicates there is 50 mass% moisture content in the composition and the pending specification is clear that Applicant is making a paste, therefore the matter of claiming dry ingredients in a paste composition having 50 mass% moisture content is indeed new matter. Applicant only has support for the dry basis amount after the composition is dried to remove the water.  They have the right to make such a claim, toward a dry product, however, herein the product claim is disclosed in claim 4 as being moist. 

It is asserted, that in the Office Action, the Examiner further asserts that Applicant only has support for a paste/dough product and therefore, the independent claim provides new matter because it does not require a moisture content. See Office Action, p. 5. As discussed above, amended claim 1 does not claim a dry product, but rather recites amounts of specific components on a dry mass basis due to the testing methods used to obtain each of the nutritional contents. Furthermore, moisture is not excluded from claim 1 as claim 1 recites "comprising" language. Claim 1 is open to including moisture even if it is not explicitly recited in the claim. Indeed, claim 5, which depends from claim 1, recites a moisture content, further indicating that moisture is not excluded from claim 1. Therefore, Applicant respectfully disagrees with the Examiner's interpretation that the independent claim provides new matter because it does not require a moisture content. 
In response, dry mass basis due to the testing methods is toward a method of using the product made, not the product itself, a moist paste as disclosed and claimed.  Therefore this argument is not persuasive.  
  
Claim Rejections - 35 U.S.C. § 112(b) 
It is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent that these rejections still apply to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner asserts that claims 1, 3-4 and 7 require a percentage on a dry mass basis, wherein a critical element is missing, for example an indication of how the ingredients in the composition remain dry when in combination with a moisture content. See Office Action p. 6. Applicant respectfully disagrees for at least the following reasons. 
As discussed above, the moisture content of the composition may be determined by a method such as vacuum heat drying method. See para. [0089] of the specification as published or para. [0015] of the specification as filed. However, Applicant emphasizes that such method is performed specifically to determine the moisture content of the composition and is therefore a testing method. While the testing method, which exposes the composition to heat and vacuum, may or may not alter the properties of the composition, such alteration is not relevant to the claimed composition because the claimed composition is not subjected to the drying method as a part of the production process. 
It is common in a myriad of fields, including in the field of food products of the present invention, to utilize "destructive" testing methods to obtain properties of a material. For example, in the chemical arts, it is common practice to digest a solid material in a strong acid and completely destroy the structure of the material in order to obtain high accuracy elemental analysis of the compound. The elemental composition of the material can readily be reported as a property of the material even though the testing method was destructive. The same logic can be applied to the drying method described in the present application to arrive at the percentages of each component in the claimed composition. A portion of the composition may be subjected to a drying method in order to obtain the moisture content, and thus the presently claimed values. However, the composition remains a paste including moisture. This concept is clearly explained in the present application and is understood by a person of skill in the art. Thus, Applicant respectfully asserts that the claims are not missing a critical element as asserted by the Examiner. 
Furthermore, Applicant respectfully notes that the term "dry mass basis" is a term commonly used in the art, particularly to determine a content of a component in a composition when the composition contains volatile materials, such as water. It is commonly known by a person of ordinary skill that certain compositions including volatile materials may lose a portion of the volatile materials, resulting in varying percentages of the components. Thus, an amount or a ratio of components in a composition based on dry mass may be more definitive or accurate. There are a multitude of U.S. patent in which a dry mass or dry weight basis are claimed. For Example, U.S. Patent No. 11,213,047 ("the '047 patent"), granted on January 4, 2022, claims a food composition comprising a plant protein ingredient derived from Brewer's Spent Grain, wherein said plant protein ingredient has a particle size of less than 105 microns and a protein content of at least about 45% by weight based on the dry weight of the plant protein ingredient. The plant protein ingredient contains moisture, and still the protein content of the plant protein is claimed based on the dry weight of the plant protein ingredient. Therefore, the term "dry mass basis" is given patentable weight by the Office and not considered as indefinite. It is also commonly known and recognized in the art. 
In this regard, Applicant respectfully notes MPEP 2173.02 states that "[d]efiniteness of claim language must be analyzed, not in a vacuum, but in light of: (A) The content of the particular application disclosure; (B) The teachings of the prior art; and (C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made." The content of the particular application disclosure, which is the claimed composition, and the food composition of the '047 patent, are similar in that both compositions include a claimed nutritional content based on a dry mass. The teachings of the prior art and the granted claims of the '047 patent are considered to be definite by the Office. Furthermore, the term "dry mass basis" the present disclosure is clearly defined, as discussed above, such that the claim language is recognized by a person of ordinary skill in the art to be clear and definite. Therefore, claimed content on a dry mass basis, such as starch, protein, moisture content on a dry mass basis, is definite as analyzed according to MPEP 2173.02. 
In response, the patentability of a composition is toward the composition as a whole, the components therein and any physical or chemical structure/properties they impart to the composition as a whole.  Applicant repeatedly admits that dry mass basis measurements are determined by using the product made by drying it out to remove its moisture.  This does not amount to the product made, therefore said rejection stands.

It is asserted, that the Examiner asserts that claim 1 requires a specific gravity, however no unit is claimed and therefore, the scope of such a claim is unclear. See Office Action p. 6. Applicant respectfully notes that specific gravity is generally understood by a person of ordinary skill in the art to be a ratio between a mass of the substance in question with a specific volume, and a mass of water 
with the equal volume as the substance in question, as defined by the IUPAC definition of relative density or specific gravity, for example: https://goldbook.iupac.org/terms/view/R05262. In other words, specific gravity is a relative density, or a ratio of densities, and therefore, is a dimensionless number with no specific units. Thus, the scope of the claimed specific gravity is clearly defined. 
In view of the above, claims 1-8 and 21-22 particularly point out and distinctly claim the subject matter. Claim 23 is cancelled and thus, the rejection regarding claim 23 is moot. Thus, Applicant believes the issues raised by the Examiner regarding the rejection under 35 U.S.C. §112(b) are addressed. Accordingly, withdrawal of the rejection is respectfully requested. 

	In response specific gravity is accounted for in units of percentage or g/L.  Therefore since there are only two options to pick from, the examiner does not re-issue said rejection.
 
Claim Rejections - 35 U.S.C. § 112(d) 
It is asserted, that Claim 23 is rejected under 35 U.S.C. §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 is cancelled by way of this reply and thus, the rejection regarding claim 23 is moot. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
Claim Rejections - 35 U.S.C. § 103 
Claims 1-8 and 21-23 
Claims 1-8 and 21-23 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application No. 2007/0087107 to Borders et al. ("Borders"). To the extent that the rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
Amended claim 1 recites, inter alia, "the composition is a kneaded and extruded product." The Examiner asserts that Borders teaches a method of making an intermediate paste/dough composition wherein water is added while it is being extruded, Borders' intermediate paste/dough is extruded and kneaded, and that the current rejections are toward Borders intermediate product, a dough. See Office Action, pp. 9, 12 and 22. In other words, the Examiner asserts that the current rejection is based on the extruded and kneaded intermediate product of Borders. 
As a preliminary point, Applicant respectfully notes that Borders' intermediate paste/dough product that is kneaded and being extruded, as asserted by the Examiner, may be interpreted as the final extruded product that has exited the extruder, or the product inside of the extruder that is in the process of being kneaded and extruded. 
Regarding the extruded product, Borders specifically teaches that the extruder is used to produce puffs and crisps and that the extruded product food product of Borders has a density of between 50 g/L to about 250 g/L. See Borders, para. [0011]. As discussed above, specific gravity is defined as a ratio between the density of a substance in question and the density of water, which may be approximated as 1000 g/L and therefore, Borders extruded product has a specific gravity of approximately 0.05 to 0.25. 
In response, Applicant is comparing density to specific density, however, the Borders teaching is open to discussing relative density, which is the same as specific density, as discussed above.

It is asserted, that Borders teaches that "[a]n extrusion process may be used to subject the food product or ingredient to pressure such that upon exposure to the atmosphere and, thus, a lower pressure upon leaving the extruder, the food additive or ingredient expands and cools[,] producing a puffed product," suggesting that the extruded product of Borders must be a puffed product. See Borders, para. [0024]. 
Every instance of Borders' extruded product examples has extruder conditions such that the exit temperature is substantially above the boiling point of water, and Borders' is silent regarding cooling the kneaded product under pressure, further suggesting that Borders' extruded product must be puffed products. 


See Borders, EXAMPLES 1-13. Indeed, cooling the kneaded product under the pressure would prevent the product from expanding and becoming a puff and therefore, a person of ordinary skill in the art would not be motivated to cool the product under pressure, as Borders teaches away from processing the product in such a manner. 
Thus, Borders does not teach or suggest a composition that is a kneaded and extruded product, wherein the composition does not have a specific gravity of less than 1.0. 
In response, Borders is clear that the extruded product made is crisp (i.e. chip) or puff (0012), and IM provides evidence that puffs comprising similar ingredients do not have a specific gravity of less than 1.0, therefore this argument is not persuasive. 

It is asserted, that while the term "kneaded and extruded product" may be considered as product-by- process subject matter, MPEP 2113 states that "[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art." Thus, Borders' kneaded and extruded product, which is a puff product, is different from the claimed composition that is a kneaded and extruded product and therefore, the claimed limitation "kneaded and extruded product" must be considered. 
In response, Borders is clear that the extruded product made is crisp (i.e. chip) or puff (0012), and IM provides evidence that puffs comprising similar ingredients do not have a specific gravity of less than 1.0, therefore this argument is not persuasive. 


It is asserted, that regarding the intermediate product of Borders that exists inside of the extruder, such product cannot physically be removed from the extruder without swelling because Borders does not teach or suggest the intermediate product inside of the extruder to be cooled under pressure before removed from the extruder, as discussed above. In addition, MPEP 2144.09 recites that "if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses," and in such a case, the "claimed structurally similar compounds may not be prima facie obvious over the prior art." Because Borders' extruded product is specifically a puffed product with a specific gravity substantially lower than 1, a person of ordinary skill in the art would not consider the use of the intermediate dough product inside of the extruder, because Borders does not contemplate an extruded product to be a dough/better product. Thus, the composition of amended claim 1 is not rendered prima facie obvious over Borders. 
In response, there is no evidence that Borders' extruded product is specifically a puffed product with a specific gravity substantially lower than 1, therefore this argument is not persuasive. Further the MPEP states that when the prior art compounds have no utility as intermediates, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds.  This is not related to food, as intermediate food products are commonly sold for finishing steps to be performed at the time wherein the final product is made for consumption, to deliver a freshly made consumable to a patron.
As for the teaching of an intermediate product, the extruded product of Borders makes the claims obvious, therefore this argument is not persuasive.

It is asserted, that Borders teaches intermediate products in EXAMPLES 1-9 which are mixed in a Day Ribbon blender. Borders teaches that such dough or batter may be sheeted and cut into a desired shape. See Borders, para. [0025]. However, these intermediate products of Borders are not extruded products. 
Borders specifically teaches that the intermediate products in EXAMPLES 1- 9 are blended in the Day Ribbon blender at ambient temperature. Meanwhile, the claimed kneaded and extruded composition must be produced under a high temperature condition of 100 °C or higher. 
See paras. [0132]-[0133] of the specification as published or para. [0057]-[0058] of the specification as filed. As described in para. [0133] of the specification as published, kneading the composition at the high temperature condition prevents the insoluble components from flowing out and allows the composition to have the claimed haze value. 
Examples 13, 14 and Comparative Example 4 of the present specification show that the composition processed below 100 °C produces a haze value outside of the claimed range. See Tables 3-1, 3-3 and 4-3. Because Borders' intermediate dough/batter products in EXAMPLES 1-9 are blended at ambient temperature, such product would have a haze value higher than the claimed range. Thus, the Borders' intermediate products in EXAMPLES 1-9 do not render the claimed composition obvious. As discussed above, the claim limitation "kneaded and extruded product" must be considered because the limitation results in the claimed composition to have different properties, such as haze value, than Borders' intermediate product of EXAMPLES 1-9. 
Applicant respectfully notes that Borders does not teach or suggest other methods of producing the intermediate or final product other than extrusion and blending in the Day Ribbon blender. 
Even if other production methods are considered to produce the intermediate and final products of Borders, a person of ordinary skill in the art would not have arrived at a composition having the claimed specific gravity and haze value because such modified process would not include kneading the product under a high temperature and pressure, and cooling under high pressure, because Borders is silent regarding cooling the composition under high pressure. 
In response, Borders is clear that the foods are extruded (0011, 0013, 0016-0017), therefore the matter of some embodiments not discussing a step of extrusion does not represent the teaching a whole, and Applicant is merely picking and choosing from some embodiments versus taking the teaching as a whole.

It is asserted, that in sum, Borders' extruded product would not have a specific gravity of 1.0 or more, the claimed composition is not rendered prima facie obvious by Borders' intermediate product in the extruder, and Borders' intermediate product blended at ambient temperature, such as the intermediate product of EXAMPLES 1-9, would not have a haze value of 25% or lower. Thus, the claimed composition is not rendered obvious by none of Borders' intermediate and final products. 
In response, Applicant’s opinion is appreciated however no evidence is provided to support such an assertion, therefore this argument is not persuasive.

It is asserted, that Borders does not teach cooling the kneaded and extruded product to less than 100 °C under the pressurized condition would prevent the composition from having a specific gravity of less than 1.0 as a result of swelling, and such unswollen product would be different from the puffed product of Borders. See paras. [0141]-[0142] of the specification as published or paras. [0066]-[0067] of the specification as filed. While amended claim 22 recites a product-by-process subject matter, the claim limitation of amended claim 22 must be considered because the limitation results in the claimed composition to be different from Borders' extruded product. 
In addition, as discussed above, the claimed composition is not be prima facie obvious over the intermediate product of Borders which exists inside of the extruder, and Borders' intermediate dough/batter product in EXAMPLES 1-9 would not have a haze value in the claimed range. Therefore, the claimed composition is different from the intermediate products of Borders. 
Because Borders does not teach or suggest an extruded product produced by kneading the composition at a temperature in a range from 100 °C to 200 °C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 °C under the pressurized condition, and CSF is silent regarding extruded product or a method of producing an extruded product in general, amended claim 22 is not rendered obvious by the teachings of Borders and CSF. 
In addition, amended claim 1 is patentable over Borders, as discussed above. As mentioned above, CSF does not teach or suggest an extruded product and thus, CSF does not remedy what Borders lacks regarding amended claim 1. Thus, by virtue of its dependence to patentable independent claim, in addition to the reasons discussed above, amended claim 22 is patentable over Borders in view of CSF. Accordingly, withdrawal of the rejection is respectfully requested. 
	In response, the claims are toward a food product and Applicant has not provided a showing of criticality of the method steps, top produce a product that is distinct from that taught, therefore the matter of Borders not teaching or suggesting the method steps of making an extruded product produced by kneading the composition at a temperature in a range from 100 °C to 200 °C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 °C under the pressurized condition, makes no distinction over the prodct of the modified teaching above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793